Carpinello, J.
Appeal from a decision of the Workers’ Compensation Board, filed September 12, 2001, which found that claimant has a marked permanent partial disability.
Claimant, a hotel housekeeper, sustained a work-related back injury on May 4, 1996 when a stack of towels and a towel rack fell on her. At issue on appeal is the determination of the Workers’ Compensation Board that claimant has a marked permanent partial disability causally related to this injury. *947The employer and its workers’ compensation carrier argue that the Board’s decision is not supported by substantial evidence inasmuch as it rests on the allegedly speculative opinions of claimant’s medical experts, and further that the Board substituted its judgment for that of the medical experts when it concluded, in the absence of medical testimony, that claimant is permanently disabled. We disagree.
- The Board based its determination on the testimony of claimant’s treating orthopedist and chiropractor who opined that claimant has a marked partial disability, as well as the 'reports of claimant’s neurologist indicating that claimant’s disability is permanent. Although the carrier’s medical expert opined that claimant is no longer disabled as a result of the 1996 injury, the Board is empowered to resolve conflicts in the medical testimony, and its resolution must be accorded deference (see Matter of Kramer v Ultra Blend Corp., 297 AD2d 890 [2002], lv denied 99 NY2d 506 [2003]; Matter of Estate of Matusko v Kennedy Valve Mfg. Co., 296 AD2d 726, 728 [2002], lv denied 99 NY2d 504 [2003] [2002]). Accordingly, substantial evidence supports the Board’s determination that claimant has a marked permanent partial disability.
Cardona, P.J., Mercure, Peters and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.